TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00613-CR



                                John Richard Ahrens, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2010-300, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted John Richard Ahrens of three counts of indecency with a child by

contact against his step-grandson who was six years old at the time of the abuse. See Tex. Penal

Code § 21.11. After the Appellant pleaded true to five enhancement paragraphs alleging five prior

convictions for the offense of indecency with a child by contact, the trial court assessed punishment

at life imprisonment for each count and ordered the sentences to run consecutively. In a sole issue

on appeal, Appellant contends there is insufficient evidence to support his convictions. The parties

are familiar with the facts, procedural history, and applicable standards of review. Accordingly, we

will not recite them here except as necessary to advise the parties of the Court’s decision and the

basic reasons for it. See Tex. R. App. P. 47.4. We will affirm the trial court’s judgment.

               A person commits the offense of indecency with a child by contact if he engages in

sexual contact with a child younger than seventeen years old who is not the person’s spouse with
the intent to arouse or gratify the sexual desire of any person. See Tex. Penal Code § 21.11. The

indictment in this case alleged that the Appellant engaged in sexual contact with the complainant by

touching the complainant’s male sex organ with his hands or fingers to arouse or gratify his own

sexual desire. In support of the allegations, the complainant testified at trial that the Appellant would

have him sit on his lap in a rocking chair and then would “would stick his hand inside my pants and

my boxers and move his hand around . . . on my penis.” He further testified that when this occurred

the Appellant “had his arm around me, so every time I tried to get up, he would hold me down.” The

complainant’s mother testified that her son had made an outcry of abuse to her that the Appellant

had touched his genitals.

                Appellant contends there is insufficient evidence to support his conviction because:

(1) there was no credible evidence he committed the act; (2) there was no evidence he committed

the act with the intent to gratify his sexual desire; and (3) there is no evidence he committed multiple

acts of indecency with a child by contact sufficient to support three convictions. Appellant first

contends in his brief that there is no evidence to support his conviction because neither the mother

or the complainant were credible witnesses. The jury, however, clearly considered these witnesses

credible, and they are the sole judge of the witnesses’ credibility and can choose to believe all of the

testimony presented. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991); see also

Tex. Code Crim. Proc. art. 38.07 (complainant’s testimony alone is sufficient to support conviction

for indecency with a child). With regard to the element of intent, a defendant’s intent to arouse or

gratify may be inferred from the accused’s conduct alone. See Connell v. State, 233 S.W.3d 460,

467 (Tex. App.—Fort Worth 2007, no pet.). Here, the jury heard testimony that the Appellant



                                                   2
touched the complainant’s penis while holding the child down. The jury could have inferred from

the complainant’s testimony that the Appellant touched him with the intent to arouse or gratify his

sexual desires. Further, the State introduced extraneous offense evidence establishing that the

Appellant had inappropriately touched the genitals of four other young boys while serving as a

Scoutmaster for a troop of Boy Scouts. See Morgan v. State, 692 S.W.2d 877, 881 (Tex. Crim. App.

1985) (extraneous acts of misconduct relevant to prove appellant’s specific intent for indecency

with a child by contact).

               Finally, the Appellant contends there was not sufficient evidence to support three

convictions because the State failed to prove three separate offenses occurring on the dates alleged

in the indictment. Here, the indictment alleged that the incidents occurred “on or about” three

specific dates occurring prior to the presentment of the indictment. “It is well settled that the ‘on

or about’ language of an indictment allows the State to prove a date other than the one alleged in

the indictment as long as the date is anterior to the presentment of the indictment and within the

statutory limitation period.” Sledge v. State, 953 S.W.2d 253, 256 (Tex. Crim. App. 1997). In this

case, the witness answered affirmatively that there were at least three different occasions where

the defendant touched his penis, and the abuse occurred when he was around six years old. This

testimony established three separate incidents of abuse occurring anterior to the indictment, and

there is no statute of limitations for the offense of indecency with a child. See Tex. Code Crim. Proc.

art. 12.01. Viewing the evidence in the light most favorable to the jury’s verdict, we conclude there

was sufficient evidence upon which a rational trier of fact could have found beyond a reasonable

doubt the essential elements to support Appellant’s three convictions for the offense of indecency



                                                  3
with a child by contact. We overrule Appellant’s sole issue on appeal and affirm the judgment of

the trial court.



                                            ____________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: April 15, 2014

Do Not Publish




                                                4